Case: 15-31064      Document: 00513720304         Page: 1    Date Filed: 10/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-31064                              FILED
                                  Summary Calendar                      October 17, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DARRIUS BROOKS, also known as White,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CR-234-3


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Darrius Brooks appeals the above-guidelines sentence imposed upon the
revocation of his supervised release.          Brooks contends that his 36-month
sentence is substantively unreasonable because the district court failed to take
into account his history of mental illness and its interplay with his drug
addiction and instead punished him for prior adjudicated offenses that he
committed as a teenager.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31064     Document: 00513720304      Page: 2    Date Filed: 10/17/2016


                                  No. 15-31064

      Ordinarily, revocation sentences are reviewed under the “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). However, as Brooks concedes, he failed to preserve the issue in the
district court, and thus our review is for plain error. Under plain-error review,
Brooks “must show an error that is clear or obvious and affects his substantial
rights.” United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009). If he
makes the required showing, “this court has the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings.” Id.
      Although the district court did not expressly consider Brooks’s history of
mental illness in imposing his revocation sentence, Brooks did not raise any
facts or arguments regarding this issue during his revocation proceedings. The
district court stated that it considered the applicable 18 U.S.C. § 3553(a)
factors, including the history and characteristics of the defendant. The district
court also expressly considered the applicable guidelines range, Brooks’s
repeated drug offenses, and his blatant disregard for law enforcement. See
§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(4)(B). In light of the foregoing, Brooks has
not shown that the district court committed plain error in imposing his
sentence. See Whitelaw, 580 F.3d at 260, 265. Accordingly, the district court’s
judgment is AFFIRMED.




                                         2